Citation Nr: 1515392	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for aortic valvular disease, to include as due to herbicide exposure.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

As a preliminary matter, the Board notes that the above-captioned claim was certified to the Board for appellate review in May 2013.  Subsequently, the Veteran submitted a letter from a private physician regarding his aortic valvular disease.  Thus, the RO has not considered this additional evidence.  However, because the substantive appeal as to this matter was received after February 2, 2013, and the Veteran has not expressly requested RO consideration, the Board may consider this additional evidence without a waiver of RO jurisdiction.  See 38 U.S.C.A. § 7105(e) (West 2014); see also VA Fast Letter 14-02 (May 2, 2014).


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for aortic valvular disease was denied in a January 2006 rating decision.  Thereafter, the Veteran perfected an appeal of the January 2006 rating decision, but withdrew his appeal via a January 2008 written correspondence.  

2.  Evidence received since the January 2006 rating decision does not relate to an unsubstantiated fact regarding the Veteran's claim of entitlement to service connection for aortic valvular disease and does not raise a reasonable possibility of substantiating that claim.



CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for aortic valvular disease is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's September 2011 letter informed the Veteran of both the criteria to reopen a previously denied claim and the criteria for establishing the underlying service connection claim.  See VAOPGCPREC 6-2014 (Nov. 21, 2014); Quartuccio, 16 Vet. App. at 187-88.  The letter informed the Veteran of the reasons for the prior final denial, and advised the Veteran of the type of information and evidence needed to establish his claim to reopen, as well as factors for consideration in the assignment of a disability rating and an effective date in the event of award of the benefit sought.  See Dingess/Hartman, 19 Vet. App. at 488.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment records and all identified VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran has requested a VA examination to determine the etiology of his aortic valvular disease, as he did not receive a VA examination pursuant to his original service connection claim or the above-captioned claim to reopen.

Generally, a VA examination is necessary prior to final adjudication of a claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the appellant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that his current heart condition was caused by exposure to herbicides in Vietnam.  As will be discussed herein, the Veteran does not have a diagnosis of a condition presumptively related to herbicide exposure, and there is no indication that the Veteran's current aortic valvular disease may be related to herbicide exposure or any other in-service event, injury, or disease.  Furthermore, VA is not required to provide a medical examination or opinion to a veteran seeking to reopen a previously and finally disallowed claim unless new and material evidence is presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); Shade v. Shinseki, 24 Vet. App. 110, 121 (201).  As will be discussed herein, new and material evidence has not been received to reopen the claim of entitlement to service connection for aortic valvular disease.   Accordingly, a VA medical examination is not required.  See Id.; see also McLendon, 20 Vet. App. at 83.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

In July 2005, the Veteran submitted a claim including for entitlement to service connection for a heart condition, which was denied in a January 2006 rating decision.  Thereafter, the Veteran perfected an appeal.  In a January 2008 written statement, the Veteran advised VA that he wished to withdraw his appeal.  In a February 2009 decision, the Board found that the criteria for withdrawal of a substantive appeal were met with respect to the Veteran's service connection claim for a heart condition.  Accordingly, the January 2006  rating decision is final.  See 38 38 U.S.C.A. § 7105; C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2014); see also 38 C.F.R. § 3.156(b),

In May 2011, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a heart condition, which was denied in a December 2011 rating decision.  Thereafter, the Veteran perfected an appeal.  The Board must decide that new and material evidence has been presented before addressing the merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence means evidence not previously submitted to agency decision makers.  38 U.S.C.A. § 5108.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).   New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Moreover, a veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id.

At the time of the RO's January 2006 rating decision, the evidence of record consisted of the Veteran's service treatment records and private treatment records dated November 2001 through December 2006, which showed a current diagnosis of aortic valvular disease.  The RO denied the Veteran's claim because the evidence of record neither contained a diagnosis of a disease presumptively related to herbicide exposure nor showed that the Veteran's current aortic valvular disease was caused by exposure to herbicides or otherwise related to service.

Since the January 2006 rating decision, the evidence of record includes private treatment records dated December 2008 and February 2009 and letters from private treatment providers dated February 2011 and May 2013.  The Board finds that the evidence is new, as it has not been previously submitted to VA for consideration.  

With respect to whether this evidence is material, the Board notes that the previous denial was based on the lack of evidence establishing a nexus between a current heart condition and service.  A review of the Veteran's private treatment records from December 2008 through February 2009 reveals no diagnoses of any diseases presumptively related to herbicide exposure and no medical opinions linking the Veteran's aortic valvular disease to herbicide exposure or any other in-service events.  In the February 2011 letter, the Veteran's private physician described the Veteran's symptoms and treatment for a left ventricular dilation with moderate aortic insufficiency and ventricular tachycardia from 1999 to the present.  In the May 2013 letter, a private physician stated that the Veteran had a history of aortic valve replacement for aortic insufficiently and subsequently required a defibrillator for ventricular arrhythmias, secondary to his sarcoidosis, which was diagnosed in 1986.  The physician also provided an etiological opinion pertaining to the Veteran's sarcoidosis of the lungs.  However, the issue of entitlement to service connection for sarcoidosis of the lungs is not before the Board.

As the new evidence does not contain a diagnosis of a disease presumptively related to herbicide exposure or otherwise link the Veteran's aortic valvular disease to service, it does not relate to an unestablished fact necessary to substantiate the Veteran's service connection claim.  Consequently, the evidence is not material, and the claim of entitlement to service connection for aortic valvular disease is not reopened.  See Shade, 24 Vet. App. at 117.  


ORDER

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for aortic valvular disease is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


